NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TOMAS MARKUSSEN,                                No.    19-72231

                Petitioner,                     Agency No. A215-674-748

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 7, 2020**
                                 Pasadena, California

Before: KLEINFELD, HURWITZ, and BRESS, Circuit Judges.

      Tomas Markussen, a citizen of Norway, petitions for review of a Board of

Immigration Appeals (“BIA”) decision dismissing his appeal of an Immigration

Judge (“IJ”) order denying withholding of removal and protection under the

Convention Against Torture (“CAT”). We review the denial of Markussen’s claims



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence. Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017).

Under this standard, factual findings “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Id. (quoting 8 U.S.C.

§ 1252(b)(4)(B)). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     Substantial evidence supports the denial of withholding of removal.

Markussen bore the burden of establishing past persecution or a well-founded fear

of future persecution, Tamang v. Holder, 598 F.3d 1083, 1091 (9th Cir. 2010), “at

the hands of the [Norwegian] government or forces that the [Norwegian]

government was unable or unwilling to control,” Truong v. Holder, 613 F.3d 938,

942 (9th Cir. 2010) (per curiam). The Norwegian government did not participate in

the gang violence perpetrated against Markussen, and the IJ identified several

examples of the Norwegian police successfully combating gang violence. The

record does not compel the conclusion that the Norwegian government is complicit

in or indifferent to gang violence. After Markussen reported the incidents to the

police, they promised to investigate. “[W]e are reluctant to infer government

complicity or indifference from the mere fact that . . . police were unable to locate

[Markussen’s] unknown assailants.” Truong, 613 F.3d at 941.

      Markussen’s     claim for withholding       of removal      under 8 U.S.C.

§ 1231(b)(3)(B)(i) also fails because substantial evidence supports the determination

that he failed to show persecution on account of a protected ground. Substantial



                                         2
evidence supports the IJ’s determination that Markussen’s “anti-gang” political

opinion was not “a reason” for his persecution. See Barajas-Romero v. Lynch, 846

F.3d 351, 358 (9th Cir. 2017). The record does not compel the conclusion that

Markussen’s altercations with gang members bore a nexus to his opinions, and harm

from criminals motivated by random violence is not persecution on a protected

ground, Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      2.     Substantial evidence also supports the denial of CAT relief. To qualify

for CAT relief, Markussen must have “establish[ed] that it is more likely than not

that [he] would be tortured if returned to [Norway].” Delgado-Ortiz v. Holder, 600

F.3d 1148, 1152 (9th Cir. 2010) (per curiam). This torture must also be “inflicted

by or at the instigation of or with the consent or acquiescence of a public official.”

8 C.F.R. § 208.18(a)(1). Markussen did not establish past torture, and given the

record evidence of Norway’s efforts to combat gang violence, substantial evidence

supports the IJ’s determination that Norway would not consent to or acquiesce in

Markussen’s torture in the future.

      PETITION DENIED.




                                          3